                  UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN

 RICKY KAMDEM-OUAFFO,

                          Plaintiff,

 v.                                                 Case No. 19-CV-607-JPS

 TAPFIN NORTH AMERICA SHARED
 SERVICES TEAM, CAMPBELLS SOUP
 COMPANY, TASK MANAGEMENT
 INC., CARY HAYES, DENISE M.
 MORRISON, CARLOS J. BARROSO,
 SCOTT KELLER, STEFAN MOHAN,
 CORIE HESS, LINDA HARRISON,
                                                                    ORDER
 DUANE MORRIS, JONATHAN D.
 WETCHLER, TREVOR H. TANIGUCHI,
 MCELROY, DEUTSCH, MULVANEY &
 CARPENTER LLP, BERNARD E.
 JACQUES, DAYNE R. JOHNSON,
 JOHN/JANE DOE, and ABC
 CORPORATION 1-10,

                          Defendants.


       On April 26, 2019, Plaintiff Ricky Kamdem-Ouaffo filed his pro se

complaint in this matter. (Docket #1). On May 1, 2019, the Court struck

Plaintiff’s complaint because it failed to satisfy Rule 8(a)(2)’s requirement

of a “short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed. R. Civ. P. 8(a), and because it was almost entirely

duplicative of another case Plaintiff is litigating in the District of New

Jersey. (Docket #2). The Court gave Plaintiff an opportunity to submit an

amended complaint correcting the defects the Court had described. Id. at 3.
The Court warned that failure to submit an amended complaint by June 3,

2019 could result in dismissal of this action. Id.

       On June 3, 2019, Plaintiff filed a response to the Court’s May 1 order

in which Plaintiff, in no uncertain terms, declares his refusal to follow the

Court’s order. (Docket #3). He states that he “declines filing an Amended

Complaint” and asks that the case be dismissed so he can appeal. Id. at 1, 4.

The Plaintiff will get his wish. This action will be dismissed without

prejudice for Plaintiff’s failure to prosecute it. Civ. L. R. (41)(c); Mojapelo v.

Nat'l R.R. Passenger Corp., 748 F. App’x 68, 70 (7th Cir. 2019) (citing Link v.

Wabash R. Co., 370 U.S. 626, 630 (1962)).

       Accordingly,

       IT IS ORDERED that this action be and the same is hereby

DISMISSED without prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 5th day of June, 2019.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge




                                   Page 2 of 2
